--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT NUMBER 3 TO SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT NUMBER 3 TO SECURITIES PURCHASE AGREEMENT, dated as of December
20, 2010 (this “Amendment”), is entered into by and among China Power
Technology, Inc., a Nevada corporation (collectively with its predecessors, the
“Company”) and the Investors. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Securities
Purchase Agreement (as defined below).

BACKGROUND

The Company and the Investors are parties to that certain Securities Purchase
Agreement, dated as of June 16, 2010 (the “Securities Purchase Agreement”). The
Investors understand that certain underwriters (the “Underwriters”) propose to
enter into an underwriting agreement with the Company providing for the public
offering (the “Public Offering”) by the Company of shares of Common Stock of the
Company. To induce the Underwriters that may participate in the Public Offering
to continue their efforts in connection with the Public Offering, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment wish to amend certain provisions of
the Securities Purchase Agreement as set forth in this Amendment.

Section 6.4 of the Securities Purchase Agreement provides that no provisions of
the Securities Purchase Agreement may be waived or amended except in a written
instrument signed by the Company and the Requisite Holders. This Amendment
constitutes a written agreement signed by the necessary parties in order to
effectuate the amendments to the Securities Purchase Agreement specified below.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:

Section 1. The parties hereto agree that the definition of “Qualified Public
Offering” under Section 1.1 is hereby amended and restated in its entirety as
follows:

“Qualified Public Offering” means an underwritten public offering conducted by
the Company in which it raises gross proceeds of at least $30 million and the
Company’s common stock is listed concurrently or prior thereto on a Trading
Market (other than the OTCBB).”

Section 2. Except as amended hereby, the Securities Purchase Agreement as
amended by Amendments No. 1 and 2, shall remain in full force and effect.

Section 3. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

COMPANY:

CHINA POWER TECHNOLOGY, INC.

By: /s/ Honghai Zhang                  
      Name: Honghai Zhang
      Title: Chief Executive Officer


REQUISITE HOLDERS:

SUN FOREVER LIMITED

By: /s/ Gang Wang                            
      Name: Gang Wang
      Title: Managing Partner


--------------------------------------------------------------------------------